Citation Nr: 1719447	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include persistent depressive disorder and anxiety disorder.  

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder. 

4.  Entitlement to a disability rating in excess of 10 percent for tinea versicolor.  

5.  Entitlement to total disability based on individual unemployability (TDIU).  

6.  Whether the decrease in evaluation for residuals of a traumatic brain injury (TBI) from 40 percent disabling to noncompensable was proper.  


REPRESENTATION

Veteran represented by:	Paul C. Bunn, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971, with subsequent service in the Arkansas Air National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  That rating decision, in pertinent part, denied the following:  (1) service connection for posttraumatic stress disorder (PTSD); (2) service connection for an acquired psychiatric disorder, to include depression, mood disorder, and anxiety; (3) service connection for a cervical spine disorder; (4) service connection for a bilateral shoulder condition; (5) entitlement to TDIU; and (6) entitlement to a compensable rating for tinea versicolor.  

In February 2016 the Board denied the claims for PTSD, cervical spine disorder, and bilateral shoulder condition, and remanded the claims for TDIU and increased rating for tinea versicolor for further development.  The Board also directed the RO to issue a statement of the case (SOC) regarding the issue of whether the decrease in evaluation for residuals of a TBI was proper.  

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued an order granting a Joint Motion for Partial Remand (JMPR), and vacated the portion of the Board's February 2016 decision denying service connection for PTSD, a cervical spine disorder, and a bilateral shoulder disorder.  

A July 2016 rating decision granted the Veteran's claim for an increased rating for tinea versicolor, and assigned a 10 percent rating effective November 1, 2010.  Although an increased rating was granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In August 2014, the Veteran and his spouse testified before the undersigned in a videoconference hearing in Little Rock, Arkansas.  A transcript of that hearing has been associated with the claims file and reviewed. 

In February 2017, VA received argument in support of the Veteran's claims from Krista Sivick, a private attorney.  However, the file does not contain evidence that Ms. Sivick has been appointed as the Veteran's power of attorney.  Paul C. Bunn was appointed as the Veteran's representative in July 2016 and there is nothing in the file to suggest that that power of attorney has been revoked.  He thus remains the representative of record.

The Court has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board has recharacterized the first issue as entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety disorder.

The issues of entitlement to service connection for a cervical spine disorder and a bilateral shoulder disorder, entitlement to TDIU, and whether the decrease in evaluation for TBI residuals from 40 percent to noncompensable was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence is, at the very least, in relative equipoise as to whether the Veteran has an acquired psychiatric disorder due to or caused by his service-connected TBI residuals.

2.  Prior to January 21, 2014, tinea versicolor affected less than five percent of the Veteran's total body and less than five percent of the exposed areas, and systemic therapy was not used to treat his skin disorder for a total duration of six weeks or more.  

3.  From January 21, 2014, to June 12, 2015, tinea versicolor affected less than five percent of the Veteran's total body and less than five percent of the exposed areas, and the Veteran used systemic therapy to treat his skin disorder for a total duration of six weeks or more, but not on a constant or near-constant basis.  

4.  As of June 12, 2015, tinea versicolor affects less than five percent of the Veteran's total body and less than five percent of the exposed areas, and systemic therapy has not been used to treat his skin disorder for a total duration of six weeks or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as persistent depressive disorder and anxiety disorder, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  Prior to January 21, 2014, the criteria for entitlement to a disability rating in excess of 10 percent for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DC) 7806, 7820 (2016).

3.  From January 21, 2014, to June 12, 2015, the criteria for a disability rating of 30 percent, but no higher, for tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, DCs 7806, 7820.

4.  As of June 12, 2015, the criteria for entitlement to a disability rating in excess of 10 percent for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, DCs 7806, 7820.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by a letter sent to the Veteran in April 2012, prior to adjudication of his claim.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All available, identified medical records have been obtained and considered.  At the August 2014 hearing, the Veteran seemed to suggest that the January 2013 VA examination was inadequate in regard to his skin disorder.  However, he was provided a new VA examination in April 2016, and there is no assertion or indication that the April 2016 examination is inadequate.  

As the claim for service connection for an acquired psychiatric disorder is being granted in full, any deficiency as to VA's duties to notify and assist pertaining to that issue would be harmless error and will not be discussed.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After review of the record, the Board finds that the criteria for service connection for an acquired psychiatric disorder have been met.  See 38 C.F.R. § 3.303.

The evidence shows diagnoses of persistent depressive disorder, unspecified anxiety disorder, and a sleep disorder by a VA examiner in April 2017.  04/17/2010 VBMS, C&P Exam (Mental Disorders (other than PTSD) DBQ).  The VA examiner opined that the Veteran's depression and anxiety disorder are at least as likely as not proximately due to or the result of his service-connected TBI residuals.  04/17/2010 VBMS, C&P Exam No. 3; 04/17/2010 VBMS, C&P Exam No. 5.  A rationale was provided for the opinion which is logical and based on an accurate understanding of the record, and thus it is highly probative.  Moreover, there is no evidence of record to the contrary.  Accordingly, the Board finds that service connection for an acquired psychiatric disorder is warranted as proximately due to his service-connected TBI residuals.  

III.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

Diagnostic Code 7820 for infections of the skin instructs the rater to rate the disability as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  38 C.F.R. § 4.118, DC 7820.  The Veteran's tinea versicolor is rated 10 percent disabling under Diagnostic Codes 7820-7806.  

Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, DC 7806. 

Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  38 C.F.R. § 4.118, DC 7806.

Dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  38 C.F.R. § 4.118, DC 7806.

Dermatitis or eczema affecting less than five percent of the entire body or less than five percent of exposed areas, and; requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  38 C.F.R. § 4.118, DC 7806.

The Veteran is seeking a rating in excess of 10 percent for his service-connected skin disorder, diagnosed as tinea versicolor. 

The Veteran received a VA examination in January 2013, at which time his skin disorder was not at all visible and affected less than five percent of both his total body area and exposed area.  01/02/2013 VBMS, VAX, pp. 26, 29.  In April 2016, a VA examiner again determined that the Veteran's skin disorder affected less than five percent of both his total body area and exposed area.  04/18/2016 VBMS, C&P Exam, p. 3.  In August 2014 the Veteran testified that his skin condition affects his face, head, neck, and back, but did not state that it affects 20 percent or more of his total body area or exposed area and those anatomical regions would not appear to constitute such percentage of total body area.   Thus, a rating in excess of 10 percent is not warranted based on percentage of area affected, as the evidence of record weighs against finding that the Veteran's skin disorder affects 20 percent or more of his total body area or exposed area.  See 38 C.F.R. § 4.118, DC 7806.  

The January 2013 VA examiner noted that the Veteran had not used systemic corticosteroids or other immunosuppressive medications in the past 12 months.  01/02/2013 VBMS, VAX, pp. 26-27.  The April 2016 VA examiner noted that the Veteran was treating his skin disorder with ketoconazole shampoo and clotrimazole cream with occasional fluconazole tablets for less than six weeks.  04/18/2016 VBMS, C&P Exam, pp. 1-2.  Briefly, it is acknowledged that an antifungal is not a corticosteroid or other immunosuppressive drug; nonetheless the Board finds that the Veteran's use of fluconazole is equivalent for rating purposes. Significantly, fluconazole, by definition, is considered to be an antifungal medication used for "systemic treatment." See Dorland's Illustrated Medical Dictionary, 719 (32nd ed. 2012). Rating criteria under Diagnostic Code 7806 requires that systemic therapy "such as" corticosteroids or other immunosuppressive drugs be used in order to obtain a compensable rating of any kind. The use of the language "such as" suggests that it is not required that the systemic drug be a corticosteroid or an immunosuppressant.

The evidence shows intermittent use of fluconazole from February 24, 2014 to June 12, 2015.  See 07/21/2016 VBMS, CAPRI, pp. 79, 112, 171-72.  Although fluconazole is listed as an active medication from February 2014 to December 2014 with instructions to take daily, the evidence demonstrates that the Veteran was instructed to take fluconazole only when necessary due to potential complications with another medication he was using.  See id.  At the August 2014 hearing, the Veteran testified that he takes oral medication in the form of a pill every six months to treat his skin disorder.  11/04/2014 Virtual VA, Hearing Transcript, pp. 28-30.  Although the name of the medication was inaudible for transcription purposes, the Board finds from the context of the record that the Veteran was referring to fluconazole, further supporting the Board's finding of intermitting use.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.")

The evidence also shows that the Veteran used triamcinolone, a corticosteroid, to treat his skin disorder.  The Board takes judicial notice that triamcinolone is a topical corticosteroid, as indicated in the UpToDate medical database.  Triamcinolone (topical):  Drug Information, UpToDate, http://www.uptodate.com/contents/triamcinolone-topical-drug-information (last visited May 11, 2017). Topical corticosteroids constitute systemic therapy for rating purposes under Diagnostic Code 7806.  See Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).  Although triamcinolone is listed as an active medication from January 21, 2014 to December 2014, he was advised to discontinue use of the triamcinolone in February 2014, and there is no indication that he used triamcinolone subsequently.  See 07/21/2016 VBMS, CAPRI, pp. 87, 172, 187.  

The Board acknowledges the August 2014 testimony of the Veteran and his spouse that the cream he was using to treat his skin disorder was a steroid.  11/04/2014 Virtual VA, Hearing Transcript, pp. 29-30.  The evidence shows that at that time, the Veteran was using clotrimazole cream, which is an antifungal agent.  See Clotrimazole (topical):  Drug Information, UpToDate, http://www.uptodate.com/contents/clotrimazole-topical-drug-information (last visited May 11, 2017).  The topical antifungal cream clotrimazole is not like or similar to a corticosteroid or immunosuppressive drug.  See Warren v. McDonald, 28 Vet. App. 194 (2016) (under Diagnostic Code 7806, "[c]ompensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs").  In that decision, the Court relied on the VA Adjudication Procedure Manual, for the definition of "systemic therapy," as "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  Id. at n.2; see also VBA Adj. Manual M21-1, III.iv.4.J.3.f.  

The Veteran's intermittent use of fluconazole and/or triamcinolone from January 21, 2014 to June 12, 2015 warrants a rating of 30 percent, but no higher, for that period.  See 38 C.F.R. § 4.118, DC 7806.  The Board finds that a 60 percent rating is not warranted because the evidence of record weighs against finding that either of those medications, or any other systemic therapy, was used on a constant or near-constant basis by the Veteran during the period on appeal.  See id.  

There is no evidence of record showing the use of systemic therapy to treat the Veteran's skin disorder for a total duration of six weeks or more prior to January 21, 2014, or after June 12, 2015.  Accordingly, a rating in excess of 10 percent is not warranted for those respective periods.  See 38 C.F.R. § 4.118, DC 7806.  

No additional higher or alternative ratings under different diagnostic codes can be applied.  The Board has considered whether a higher rating is available under Diagnostic Code 7800 for a disfigurement of the head, face, or neck, or under Diagnostic Codes 7801-7805 for scars.  The Board finds that at no time during the pendency of this appeal has the Veteran's skin disorder been shown to result in any disfigurement or scarring that would result in a higher or separate rating.  Both the January 2013 and April 2016 VA examiners noted that the Veteran's skin disorder does not cause scarring or disfigurement of the head, face, or neck.  01/02/2013 VBMS, VAX, p. 26; 04/18/2016 VBMS, C&P Exam, p. 1.  Although the evidence shows that the Veteran's skin disorder results in slightly raised and/or hypo- or hyper-pigmented areas of the head, face, and neck, there is no evidence of record demonstrating that any of these areas exceed 39 square centimeters so as to warrant a rating under Diagnostic Code 7800.  See 38 C.F.R. § 4.118, DC 7800.  Nor does the evidence show scarring to warrant a rating under Diagnostic Codes 7801-7805.  See id., DCs 7801-7805.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher disability rating for his skin disorder based on the evidence.  See 38 C.F.R. § 4.71a.

ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder and anxiety disorder, is granted.

A disability rating in excess of 10 percent prior to January 21, 2014, for tinea versicolor is denied.

A disability rating of 30 percent, but no higher, from January 21, 2014 to June 12, 2015, for tinea versicolor is granted, subject to the laws governing the payment of benefits.

A disability rating in excess of 10 percent as of June 12, 2015, for tinea versicolor is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

A remand is necessary to obtain a new nexus opinion for the claimed cervical spine disorder and bilateral shoulder condition, consistent with the directive set forth in the JMPR.  The Court vacated the Board's February 2016 decision because it relied upon an inadequate January 2013 VA examination.  In support of her opinion that the cervical spine disorder and bilateral shoulder condition were not related to the Veteran's period of active service, the January 2013 VA examiner incorrectly noted that the Veteran's complaints of neck pain did not begin until 2011.  The Court remanded so that the Board may obtain an adequate opinion as to the etiology of the claimed conditions.  Accordingly, the Board must remand the claims of service connection for a cervical spine disorder and a bilateral shoulder condition to allow the AOJ to comply with the Court's directive and obtain an adequate nexus opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran asserts that he was forced to stop working as a driver for the United Parcel Service (UPS) in November 2009 because his TBI caused him to become dizzy and fall down.  02/17/2011 VBMS, VA 21-8940.  The evidence also demonstrates that the Veteran's cervical spine disorder and bilateral shoulder condition impact his ability to work.  01/02/2013 VBMS, VAX, pp. 15, 24.  Thus, the Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the service connection claims and propriety of a decreased evaluation for TBI residuals being remanded, and will defer consideration of the appeal with regard to entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

In May 2015, the Veteran filed a notice of disagreement with the AOJ's decision to decrease the evaluation for TBI residuals from 40 percent rating to noncompensable.  In February 2016, the Board remanded the matter and directed the AOJ to issue an SOC regarding whether the rating decrease for TBI residuals from 40 percent disabling to noncompensable was proper.  The AOJ has not yet done so.  As such, the Board has no discretion, and the issue must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999); see also Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records.

2.  After completing directive #1, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of the claimed cervical spine and bilateral shoulder disorders.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder had its onset during, or is otherwise related to, his active service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that cervical spine arthritis became manifest to a degree of 10 percent or more within one year of September 3, 1971.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disorder had its onset during, or is otherwise related to, his active service.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  Provide the Veteran a statement of the case as to the issue of whether the rating decrease for TBI residuals from 40 percent disabling to noncompensable was proper.  All evidence of record should be considered.  

Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. § 20.200.  Thereafter, the case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


